                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

NEW HAMPSHIRE INSURANCE CO., as
Subrogee of Robert Sanford,

               Plaintiff,                                             Case No. 6:19-cv-00534-MK

               v.                                                     ORDER

ROBERT A. LEE; THE F/V PACIFIC
HUNTER,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

10), and the matter is now before this Court on Plaintiff’s objections. See 28 U.S.C. §

636(b)(1)(B), Fed. R. Civ. P. 72(b). I review de novo. United States v. Bernhardt, 840 F.2d 1441,

1445 (9th Cir. 1998). I find no error and conclude the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 10) is adopted in

full. The case is dismissed without prejudice.




1 –ORDER
IT IS SO ORDERED.

     DATED this 25th day of October, 2019.



                                   _     /s/ Michael J. McShane_______
                                              Michael McShane
                                        United States District Judge




2 –ORDER
